—In an action, inter alia, for restitution, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Di Noto, J.), entered July 2, 1993, which, upon granting the defendant’s motion for summary judgment on the ground that the complaint was defective in failing to plead and prove compliance with CPLR 9802, and denying the plaintiff’s cross motion to file a late notice of claim and to amend the complaint, dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
Pursuant to CPLR 9802, the plaintiff’s failure to file a written verified claim with the Village Clerk within one year after the cause of action accrued was fatal to her claim. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment (see, Solow v Liebman, 175 AD2d 867, 869; Ayvee Constr. Co. v Village of New Paltz, 78 AD2d 942), and denied the plaintiff’s cross motion to file a late notice of claim and to amend the complaint. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.